Exhibit 10.1

NEOTHETICS, INC.

AMENDMENT TO

2014 EQUITY INCENTIVE PLAN

 

 

 

Amendment to Plan.  That Section 5.4 of the Neothetics, Inc. 2014 Equity
Incentive Plan (the “Plan”) is hereby amended and restated in its entirety as
follows:

“5.4“Nonemployee Director Limitations.  

Notwithstanding anything in this Plan to the contrary, the maximum grant date
Fair Market Value of any Awards issued to any Nonemployee Director as
Nonemployee Director Awards during a calendar year shall not exceed $420,000;
provided, however, that with respect to the first calendar year in which an
individual is elected or appointed to the Board, this limit shall be
$840,000.  The limitations set forth in the preceding sentence shall be subject
to adjustment as provided pursuant to Section 4.5.”

Except as set forth herein, the Plan is not amended and remains in full force
and effect.

 

 